Although it well may be that the documentary evidence adduced by appellants upon their motion for partial summary judgment, dismissing portions of the amended complaint, might not be subject to impeachment insofar as it purported to discharge them from liability, nevertheless, in view of the imminence of the trial, we think that the question of the impeachment of these documents respecting appellants, as well as respecting defendant Evans, should await determination upon the taking of testimony on the trial. Judgment and order, so far as appealed from, unanimously affirmed, with costs. Present — Peck, P. J., Cohn, Callahan, Van Voorhis and Bergan, JJ.